COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Agee ∗ and Felton
Argued at Richmond, Virginia


CHRISTOPHER D. STRONG
                                           MEMORANDUM OPINION ∗ ∗ BY
v.   Record No. 0926-02-2               JUDGE JEAN HARRISON CLEMENTS
                                             SEPTEMBER 2, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF KING WILLIAM COUNTY
                     Thomas B. Hoover, Judge

          Jonathan W. Gatewood for appellant.

          Amy Hay Schwab, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Christopher D. Strong was convicted in a bench trial of using

profane/vulgar language over the telephone, in violation of Code

§ 18.2-427.   On appeal, he contends the evidence was insufficient

to sustain the conviction.    Finding appellate review procedurally

barred, we affirm the conviction.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the


     ∗
       Justice Agee participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
proceedings as are necessary to the parties' understanding of the

disposition of this appeal.

     The record before us includes, in lieu of a transcript, a

written statement of facts, made a part of the record pursuant to

Rule 5A:8.    As set forth in that statement of facts:

                  Barbara Doggett testified that on or
             about August 14, 2001, Douglas Doggett was
             having a conversation on the phone. Barbara
             Doggett testified that when she picked up the
             phone, someone called her a bitch and told
             her to suck his dick. Barbara Doggett stated
             that she was ninety-five percent sure that it
             was Christopher Strong.

                  Douglas Doggett testified that he
             received a phone call in King William County
             from Chris Strong on or about August 14,
             2001. Douglas Doggett testified that he did
             have a conversation with Christopher Strong,
             but did not recall handing the phone to
             Barbara Doggett.

                  Christopher Strong testified that he did
             not say anything to Barbara Doggett on the
             telephone. On cross-examination Christopher
             Strong did testify that he did have an
             argument with Douglas Doggett on the
             telephone.

                  At the end of the evidence counsel made
             a motion to strike on the grounds that the
             evidence was insufficient to prove the charge
             against Christopher Strong. The Court denied
             the motion and after reviewing the
             considerable record of Strong sentenced him
             to twelve months in jail with nine months
             suspended.

     On appeal, Strong contends the evidence was insufficient to

sustain his conviction because (1) Barbara Doggett was not one

hundred percent sure she was talking to Strong on the telephone,


                                 - 2 -
(2) Douglas Doggett did not remember handing the phone to Barbara

Doggett, and (3) he denied using any obscene language directed at

Barbara Doggett.    The Commonwealth contends Strong's claim is

procedurally barred by Rule 5A:18 because, as shown in the record

before this Court, Strong failed, in noting his objection at trial

to the sufficiency of the evidence, to state with any specificity

the grounds of his objection.   We agree with the Commonwealth.

     Rule 5A:18 provides, in pertinent part:

                No ruling of the trial court . . . will
           be considered as a basis for reversal unless
           the objection was stated together with the
           grounds therefor at the time of the ruling
           . . . . A mere statement that the judgment
           or award is contrary to the law and the
           evidence is not sufficient to constitute a
           question to be ruled upon on appeal.

(Emphasis added.)

     Pursuant to Rule 5A:18, we "will not consider an argument on

appeal which was not presented to the trial court."   Ohree v.

Commonwealth, 25 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

The same specific argument must have been raised at trial before

it can be considered on appeal.   See Buck v. Commonwealth, 247 Va.

449, 452-53, 443 S.E.2d 414, 417 (1994); Floyd v. Commonwealth,

219 Va. 575, 584, 249 S.E.2d 171, 176 (1978).   The purpose of this

rule is to insure that the trial court and opposing party are

given the opportunity to intelligently address, examine, and

resolve issues in the trial court, thus avoiding unnecessary

appeals.   See Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736,


                                - 3 -
737 (1991);   Kaufman v. Kaufman, 12 Va. App. 1200, 1204, 409

S.E.2d 1, 3-4 (1991).     Thus, "a challenge to the sufficiency of

the Commonwealth's evidence is waived if not raised with some

specificity in the trial court."     Mounce v. Commonwealth, 4

Va. App. 433, 435, 357 S.E.2d 742, 744 (1987).

     In addition,

          "on appeal the judgment of the lower court is
          presumed to be correct and the burden is on
          the appellant to present to us a sufficient
          record from which we can determine whether
          the lower court has erred in the respect
          complained of. If the appellant fails to do
          this, the judgment will be affirmed."

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6

(1993) (quoting Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255,

256-57 (1961)).   "An appellate court must dispose of the case

upon the record and cannot base its decision upon appellant's

petition or brief . . . .      We may act only upon facts contained

in the record."     Id.   "Transcripts and statements of facts serve

the identical purpose on appeal—to provide a record of the

incidents of the trial proceeding."       Anderson v. Commonwealth, 13

Va. App. 506, 508-09, 413 S.E.2d 75, 77 (1992).

     Here, the record indicates that Strong made only a general

argument in the trial court that "the evidence was insufficient to

prove the charge against [him]."     Nothing in the record shows what

specific arguments, if any, Strong made to the trial court as to

why the evidence was insufficient.        Nor does the record show that



                                  - 4 -
Strong made the same arguments at trial that he asks us to

consider on appeal.

     We conclude, therefore, that Strong did not properly preserve

his objection for appeal.   Consequently, he is procedurally barred

from raising this claim on appeal.     Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

     We further note that the text of Strong's opening brief,

consisting of sections entitled "Nature of the Case," "Statement

of Questions Presented," "Statement of Facts," "Principles of Law,

Argument and Authorities," and "Conclusion," is only one and

one-half pages in length.   A mere five lines in length, the

section entitled "Principles of Law, Argument and Authorities"

restates a few of the facts and includes a brief conclusory

assertion, but offers no principles of law, argument, or

authorities.

     As we stated in Buchanan v. Buchanan, 14 Va. App. 53, 56,

415 S.E.2d 237, 239 (1992), "[s]tatements unsupported by

argument [or] authority . . . do not merit appellate

consideration."   See also Fitzgerald v. Bass, 6 Va. App. 38, 56

n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc) (noting that it is

not this Court's responsibility "to ferret-out for ourselves the

validity of [appellant's] claims").

     Accordingly, we affirm Strong's conviction.     Furthermore, we

direct that no further award of appellate attorney's fees be paid

                               - 5 -
to Strong's court-appointed counsel for his services in this

appeal.

                                                        Affirmed.




                              - 6 -